Citation Nr: 1743851	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-09 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral flat feet (pes planus).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. The Veteran now resides within the jurisdiction of the National Capital Regional Benefit Office in Washington, D.C.

The matter has been previously remanded for additional development by the Board in April 2015 and December 2016. The requested development has been completed. The matter is now properly returns to the Board for appellate review. 


FINDING OF FACT

The Veteran's bilateral pes planus was noted upon entry onto active duty service and was not aggravated by such service.


CONCLUSION OF LAW

The criteria necessary to establish service connection for pes planus have not been met. 38 U.S.C.A. §§ 1101, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306. (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant matter, the Veteran contends that his pes planus pain worsened by injuries sustained in service. In boot camp, he asserts he was required to perform additional exercises, stand long periods during guard duty and denied prescribed arch supports. (See July 2008 VA 21-0781a., Statement in Support of Claim). 

Service connection may be granted for a current disability resulting from a disease or injury incurred in or aggravated by active military service. See 38 U.S.C.A. 
§ 1110; 38 U.S.C.A §3.303 (2016). To establish a right to compensation, a veteran must show: (1) the existence of a present disability; (2) medical evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus, or relationship between the present disability and the disease or injury incurred or aggravated in service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principli, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Every Veteran is presumed to be of sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment or where clear and unmistakable evidence demonstrates the injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. § 1111. 

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Congenital and developmental defects are not disabilities, injuries or diseases within the meaning of Agency regulations for disability compensation benefits. As such, the presumption of soundness does not attach to those claims.  38 C.F.R. 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).

However, VA's General Counsel has held that there is a distinction between "diseases" and "defects" for congenital and developmental conditions.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service. On the contrary, a congenital defect is not able to be connected to service. 38 C.F.R. 3.303(c). In a narrow scope of cases, service connection may be established for congenital defects upon a showing of an additional disease or injury superimposed upon such defect during service.  VAOGCPREC 82-90. 

In this case, the Veteran's feet were noted as clinically abnormal, with a diagnosis of "bilateral flat feet without pain," on his March 1976 enlistment examination.  (See October 2008 STRs p. 9).  As such, his condition was noted at the time of the examination. Hence, the Veteran was not in sound condition upon entry onto active duty and the burden shifts to the Veteran to show that the condition was aggravated by such service.  

Unfortunately, the totality of the evidence weighs against the Veterans claim.

In-service treatment records do not indicate signs of aggravation. The Veteran sought treatment for pes planus on a single occasion, within the first month of active duty, with no other treatment thereafter. (See October 2008 STRs p. 4).  Significantly, the Veteran presented for treatment of multiple other conditions throughout service however, service treatment records do not include any additional complaints, treatment, or symptoms of an injury or disorder related to the feet. This evidence strongly suggests that there was no aggravation of the pre-existing pes planus condition.  

The Board notes that the service treatment records appear complete, and that a foot condition is a condition that would have ordinarily been recorded during service; therefore, the complete service treatment records, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224   (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred). 

Likewise, post-service treatment records reflect a 30 year gap of treatment, from his separation from service, 1976 to 2010.  The lapse in treatment without justification strongly suggests that he experienced nothing more than a flare-up of symptoms, temporary in nature. Jensen, 4 Vet. App. 304, 306-07; Green, 1 Vet. App. 320, 323; and Hunt, 1 Vet. App. 292, 297.

Finally, the medical opinion evidence of record does not show aggravation of the pre-service pes planus condition.  Rather, the only medical opinion of record highlights there is no medical evidence of progression in service. (April 2017 VA examination). While the Veteran is certainly permitted to testify as to the severity of his current symptoms, the specific issue in this case -whether his condition was aggravated by service - falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007). The VA examiner is a medical professional who reviewed the claim file and considered the reported history including the Veteran's own lay assertions. Moreover, the Veteran's inconsistent lay statements, casts doubt on his credibility. While he asserts his condition was aggravated, the record only reflects one occasion of treatment while in active duty with no other treatment for 35 years. After weighing the VA examiner's opinion against the Veteran's lay statements, the VA examiner's opinion is entitled to substantial probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 2014 (2008).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Legal analysis of the claim as a congenital defect is not applicable since there is no evidence of in-service aggravation nor the existence of an additional disease or injury superimposed upon his condition.

Accordingly, the Board finds the Veteran's pes planus pre-existed service and has not been aggravated beyond its natural progression. In reaching this conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine. However, the doctrine is not applicable because the evidence is not in a position of equipoise, equal positive and negative evidence, to otherwise grant the Veteran's claim. The appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R § 3.102.




The Duty to Notify and Assist

The Board finds that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. Doucette v. Shulkin, 28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). Accordingly, VA's duty to assist with respect to obtaining relevant records and an examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 


ORDER

Entitlement to service connection for pes planus is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


